         Case 1:19-cv-04327-VEC Document 84 Filed 12/02/19 Page 1 of 2




KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                           Suite 7110
                                                                                 New York, NY 10118
Direct Dial: (929) 294-2536                                                          (212) 763-0883
Direct Email: gtenzer@kaplanhecker.com                                        www.kaplanhecker.com

                                                                                December 2, 2019


VIAECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


            Re: Feibleman v. The Trustees of Columbia University in the City of New York,
            No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)


Dear Judge Caproni:

       We represent Defendant The Trustees of Columbia University in the City of New York
("Columbia") in the above-captioned action. Pursuant to Your Honor's Order dated June 28, 2019
(ECF 43), we write on behalf of Columbia and Plaintiff (together, the "Parties") to submit this
Joint Report on the Status and Progress of Discovery ("Joint Report").

Protective Order: In accordance with Rule 2.D of Your Honor's Individual Practices in Civil
Cases, we write to inform the Court that the Parties have agreed upon a Stipulation Regarding
Confidential Information and [Proposed] Protective Order (the "Protective Order"). The
Protective Order governs the designation and treatment of information produced in this litigation
as "Confidential" or "Attorneys' Eyes Only." The Protective Order no longer addresses the
depositions of current or former student witnesses, as that issue was addressed by the Court during
the October 23, 2019 telephonic conference. An executed copy of the Protective Order is attached
to this letter.     We are also emailing a Microsoft Word version to the Court at
CaproniNYSDChambers@nysd.uscourts.gov, as required by Rule 2.D.

Parameters for the Exchange of Electronically Stored Information ("ESI"): The Parties are
continuing to try to reach an agreement on the parameters for the exchange of ESI, but a conference
with the Court will be requested shortly if the Parties cannot come to a resolution.
         Case 1:19-cv-04327-VEC Document 84 Filed 12/02/19 Page 2 of 2




Hon. Valerie E. Caproni
December 2, 2019
Page 2 of 2

       At this time, there are no discovery disputes or issues requiring the Court's intervention.
The Parties thank the Court for its consideration of this Joint Report.




cc: Counsel of Record
